Real action in which plaintiff claims title by virtue of a warranty deed. Defendant claims by virtue of an attachment, levy on execution, and sheriff’s sale, based upon an action in which this plaintiff was defendant, and which arose subsequent to the acquisition of the property by this plaintiff.
Henry R. Drew, for plaintiff.
George W. Heselton, for defendant.
Plaintiff seeks to controvert the defendant’s title because of alleged irregularities in the proceedings of the officer who levied and sold the land. No question was raised as to the pleadings.
The court is of opinion that the plaintiff’s contentions cannot prevail. Judgment for the Defendant.